Per Curiam.
This is an appeal from an order of Judge Froneberger directing execution of a suspended prison sentence imposed by previous judgment entered at the May Term, 1955, by Judge Pless.
Judge Froneberger, after hearing evidence pro and con, found that the defendant had violated conditions upon which the original judgment was suspended. Our examination of the record discloses that the findings are supported by the evidence. This suffices to sustain the order activating the suspended sentence.
Affirmed.